Citation Nr: 0618533	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-34 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Whether the appellant has legal entitlement to accrued 
benefits.  

3.  Basic eligibility for Department of Veterans Affairs (VA) 
non-service connected death pension benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945 with the Recognized Guerrillas and from 
September 1945 to April 1946 with the Regular Philippine 
Army.  

This appeal arises from a February 2003 rating decision and 
administrative determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines.  


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1981.  

2.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  The claims folder 
does not include any claim for VA benefits filed by the 
veteran.  

3.  The cause of the veteran's death was Kock's pulmonary 
[also know as pulmonary tuberculosis (PTB)].  

4.  A service connected disability did not cause or 
contribute to the veteran's death.  

5.  The veteran did not have a pending claim for VA benefits 
at the time of his death and there were no VA benefits due 
and unpaid to the veteran.  The appellant did not file a 
claim for accrued benefits within one year of the date of his 
death.  

6.  The veteran had recognized service with the guerrillas 
and the Regular Philippine Army; the veteran did not have any 
qualifying service for VA pension purposes.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).  

2.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2005).  

3.  The veteran did not have recognized active military 
service for purposes of eligibility for VA non-service 
connected pension benefits.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 3.203 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004).  

As to the appellant's claim for service connection for the 
cause of the veteran's death, VCAA notice was provided to the 
appellant in January 2003 in response to her claim filed in 
October 2002.  She received notice of VCAA prior to the 
February 2003 determinations of the RO.  The appellant was 
notified again in September 2004 in a letter from the RO of 
the evidence needed to support her claim and VA's duty to 
assist her with obtaining evidence.  She was informed that VA 
would assist her in obtaining evidence she identified.  The 
only evidence identified by the appellant are records from 
Dr. E.  Dr. E. has provided an affidavit to the effect that 
the veteran's medical records are no longer available, but 
has supplied a statement regarding his treatment.  The 
appellant has not identified any additional relevant evidence 
which has not already been obtained.  The RO obtained the 
veteran's service records.  In November 2004, the appellant 
indicated she had no further evidence to submit.  

The appellant is also seeking legal entitlement to accrued VA 
benefits and pension.  The United States Court of Appeals for 
Veterans Claims in Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), held that the enactment of the VCAA does not affect 
matters on appeal when the question is one limited to 
statutory interpretation (apparently this means purely legal 
questions).  See also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  For 
that reason the provisions of the VCAA are not applicable to 
the appellant's claims for accrued benefits and pension.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including tuberculosis, 
when they are manifested to a compensable degree within the 
three years of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray, or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. 
§ 3.374(c)(2005).

Except as provided in §§ 3.1001 and 3.1008, where death 
occurred on or after December 1, 1962, periodic monetary 
benefits (other than insurance and service members' 
indemnity) authorized under laws administered by VA, to which 
a payee was entitled at his death under existing ratings or 
decision, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement as provided in 
38 C.F.R. § 3.500(g) will, upon the death of such person, be 
paid as follows: (1) Upon the death of the veteran to the 
living person first listed as follows:(i) His or her spouse; 
(ii) His or her children (in equal shares); (iii) His or her 
dependent parents (in equal shares) or the surviving parent.  
(2) Upon the death of a surviving spouse or remarried 
surviving spouse, to the veteran's children.  (3) Upon the 
death of a child, to the surviving children of the veteran 
entitled to death pension, compensation, or dependency and 
indemnity compensation.  (4) In all other cases, only so much 
of the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial.  38 C.F.R. § 3.1000 (2005).  

Applications for accrued benefits must be filed within one 
year after the date of death.  If a claimant's application is 
incomplete at the time it is originally submitted, the 
Secretary shall notify the claimant of the evidence necessary 
to complete the application.  If such evidence is not 
received within one year from the date of such notification, 
no accrued benefits may be paid.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. § 3.1000 (2005).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.7, 3.40 
(2005).  Service in the Philippine Scouts (except that 
described in paragraph (b) of this section) is included for 
pension, compensation, dependency and indemnity compensation 
and burial allowance.  38 C.F.R. § 3.40(a)(2005).  

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945) is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments, during 
that period.  Commonwealth Army of the Philippines.  Service 
is included, for compensation, dependency and indemnity 
compensation and burial allowance.  Service as a guerrilla 
under the circumstances outlined in paragraph (d) of this 
section is also included.  38 C.F.R. § 3.40(b),(c),(d) 
(2005).  

Service must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2005).  

Service Connection

As noted above, service connection for the cause of the 
veteran's death may be granted if a disorder incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312; see Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other 
conditions, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b); see 
Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  

The veteran's death certificate reveals he died on September 
[redacted], 1981.  The cause of death was listed as Kock's pulmonary.  

There are no records of either treatment or diagnosis of 
Kock's pulmonary in service or post service treatment or 
diagnosis, within three years of the veteran's separation 
from the service.  

Dr. E., in her February 2004 statement, indicated she had 
treated the veteran from January 1981 to early September 
1981.  She recalled that X-rays in January 1981 found Koch's 
pulmonary.  

The only evidence which attempts to link the veteran's death 
to service are the statements of the appellant.  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The first diagnosis of Kock's pulmonary in the claims folder 
was made based on X-rays in 1981.  The Board also noted that 
post service diagnosis of pulmonary tuberculosis by a private 
physician requires confirmation as set out in the 
regulations. 38 C.F.R. §§ 3.307, 3.309, 3.374(c)(2005); See 
generally Tubianosa v. Derwinski, 3 Vet. App. 181, 183- 184 
(1992).  There is no competent medical evidence which 
demonstrates any chronic disorder of the lungs, including 
Kock's pulmonary, was incurred in service or may be presumed 
to have been incurred in service.  The preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.  

Accrued Benefits

Accrued benefits are only those to which an individual was 
entitled at death under existing ratings and decisions, or 
those based on evidence in the file at date of death and due 
and unpaid.  The "individual," at least in this case, is the 
veteran himself.  Jones v. West, 136 F.3d 1296, 1299 (Fed, 
Cir. 1998), cert. denied, 525 U.S. 834 (1998).  The appellant 
is only eligible for accrued benefits to which the veteran 
was entitled at the date of his death.  

The claims folder does not include any claims filed by the 
veteran.  The Board has concluded there were no claims 
pending on the date of his death.  

In addition, there was no application for accrued benefits 
received within one year of the date of the veteran's death.  
The appellant filed her claims in 2002, more than twenty 
years after the veteran's death.  There is no indication in 
the record that the appellant filed a claim for either 
service connection for the cause of the veteran's death, 
pension or accrued benefits within one year of the date of 
his death in 1981.  

As there were no pending claims and a timely claim for 
accrued benefits was not received, the appellant has no legal 
entitlement to accrued benefits.  38 U.S.C.A. § 5121(c)(West 
2002); 38 C.F.R. § 3.1000 (2005).  



Basic Eligibility for Non-service Connected Death Pension

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  38  U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2005).  

In order to qualify for VA benefits, a claimant must 
demonstrate that she or the veteran in whose name she seeks 
benefits had basic eligibility for the benefits claimed.  The 
laws and regulations restrict pension benefits to certain 
Philippine veterans.  38 U.S.C.A. § 107 (West 2002).  Pension 
benefits are provided by statute to regular Philippine Scouts 
who enlisted prior to October 6, 1945.  Veterans with service 
only in the guerrillas or Regular Philippine Army are not 
eligible for VA pension.  38 C.F.R. §§ 3.7, 3.40 (2005).  

In this case, the service department has verified the veteran 
had service with the recognized guerrillas and the Regular 
Philippine Army.  38 C.F.R. § 3.203 (2003).  The findings of 
the service department are binding on VA.  Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  

The appellant has not presented any evidence which would 
support a conclusion the veteran had other verified service, 
which would be qualifying service for non-service connected 
pension benefits.  For that reason the appellant lacks legal 
entitlement to death pension benefits.  

In summary, the pertinent facts in this case are not in 
dispute and the law is dispositive.  The appellant's claim 
for non-service connected death pension benefits must be 
denied because it is without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  




ORDER

Service connection for the cause of the veteran's death is 
denied.  

The appeal of the denial of legal entitlement to VA accrued 
benefits and non-service connected death pension is denied.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


